Title: General Orders, 11 November 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]Thursday Novr 11th [1779]
          Parole Dungarvan—  C. Signs Ebro Eccleston.
        
        The Commissary General having represented the difficulty of keeping up his supplies of flour, owing to the uncommon

drougth which has stopped most of the Mills, The Commander in Chief is under the necessity on that account of reducing the ration of that article, ’till further orders, to three quarters of a pound pr day; the deficiency to be made up in meat and roots.
      